Biggs, J.
The defendant was charged m the
information with selling and exposing to sale tickets in the “Original Little Lottery Company.” There was a trial by the court without a jury, which resulted in the conviction of the defendant. She has brought the case here by appeal.
*162Informations In the form of the one we have here, have received the sanction of this court in several cases. State v. Hindman, 4 Mo. App. 582; State v. McWilliams, 7 Mo. App. 99; State v. Sellner, 17 Mo. App. 39. The objection was that such an information violated the rule that no more than one offense could be charged in the same count. The objection was disposed of under the authority of State v. Murphy, 47 Mo. 274.
Objections were made by defendant to the reading in evidence of the tickets, which the other evidence tended to show the defendant, had sold; and also certain printed circulars which were found at or near the place where the defendant got the tickets. We can not pass on these exceptions, for the reason that the tickets and circulars do not appear in the record. The bill of exceptions calls for them, but they were not copied into the transcript, it appearing from a memorandum of the clerk that they were not among the papers and that counsel had failed to produce them. Eor like reason we are precluded from passing on the sufficiency of the evidence. On the record before us we can only affirm the judgment.
With the concurrence of the other judges, the judgment of the St. Louis court of criminal correction will be affirmed. It is so ordered.